Citation Nr: 1336744	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  06-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for post-traumatic stress disorder (PTSD) for the periods from December 21, 2004, through May 22, 2006, and from September 1, 2006.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 through November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In the RO's June 2005 rating decision, the Veteran was granted a 30 percent initial evaluation for PTSD, effective December 21, 2004.  Following the Veteran's May 2006 Notice of Disagreement, the RO revised its decision in an October 2006 rating decision that assigned an increased initial evaluation of 70 percent, effective December 21, 2004, a 100 percent evaluation pursuant to 38 C.F.R. § 4.29 from May 23, 2006, to August 31, 2006, and a 50 percent evaluation effective September 1, 2006.  Subsequently, in an April 2007 rating decision, the Veteran was granted a further increased evaluation of 70 percent for the period beginning September 1, 2006.  In the Veteran's March 2009 Informal Hearing Presentation, the Veteran asserted that he is entitled to a full 100 percent disability evaluation for PTSD, or in the alternative, to an extra-schedular evaluation pursuant to 38 C.F.R. § 3.321(b). 

The Board notes parenthetically that, in a May 2009 rating decision, the RO granted a total rating based on individual unemployability due to service-connected disabilities, effective from April 5, 2009, the date the Veteran was last employed.  The Veteran has not expressed disagreement with the effective date assigned for this total rating.  Accordingly, that issue is not on appeal.

In a September 2012, the Board denied the claim on appeal.  The Veteran appealed the September 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The documents in the electronic file have been reviewed in connection with the current claims.

The issue of a temporary total rating for hospitalization for PTSD for a period beginning August 17, 2009, and ending September 16, 2009, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.

In the joint motion, the parties specified that not all of the Veteran's potentially relevant medical records had been obtained and associated with the claims file.  In particular, the parties noted that the Veteran claimed to have received treatment from Dr. Forrester at the Bell Behavior Clinic from July 31, 2004 to the present.  The parties noted that while some records from Dr. Forrester had been submitted by the Veteran, the record did not reflect that VA ever attempted to obtain all of the Veteran's potentially relevant records from Dr. Forrester.  See joint motion, at 2.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, remand is required for VA to fulfill its duty to assist by attempting to obtain these potentially relevant records after getting proper authorization from the Veteran.

The Veteran also claims to have been prescribed Prozac, Trazodone, Paxil, and Seroquel during 2006 and 2008 by Dr. Ittner at the Marquette Family Health Center.  On remand, the AMC/RO should attempt to obtain these potentially relevant records after getting proper authorization from the Veteran.

The Board additionally notes that the Veteran last underwent VA examination for compensation and pension purposes in May 2011.  The Veteran has expressed his displeasure with his treatment during the examination.  After the examination, the Veteran complained to the VA Medical Center and was apparently informed that his complaint was one of many made against that particular examiner.  It was further noted that less than a month after the Veteran's examination, the VA examiner was removed from his position.  

The passage of time alone does not trigger the need for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.").  However, as the claim must be remanded for compliance with the joint motion, the Board finds that in light of the Veteran's treatment during his prior examination, he should be afforded another VA examination for compensation purposes.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO, with any necessary authorization from the appellant, should obtain all of his records from Dr. Forrester at the Bell Behavior Clinic, and from Dr. Ittner at Marquette Family Health Center.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, the AMC/RO should arrange for the Veteran to undergo a VA examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file must be made available to the individual designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if warranted) should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should render a multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.

The examiner is further requested to indicate if the Veteran's PTSD has resulted in total occupational and social impairment.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed, (typewritten) report.

3.  When the development requested has been completed, the case should be reviewed by the AMC/RO.  If any benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



